Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonid Kisselev on 11 May 2022.

The application has been amended as follows: 
Claim 1, line 6: amend “1200-1350°C with 0.5-1 hour” to “1200-1350°C for 0.5-1 hour”
Claim 1, line 9: amend “multi-metal” to “multi-metals”
Claim 1, line 13: amend “acidolysis, the” to “acidolysis reaction, the”
Claim 1, line 26: amend “Kg/m3” to “kg/m3”
Claim 1, line 27: amend “Kg” to “kg”
Claim 1, line 28: amend “Kg” to “kg”
Claim 1, line 28: amend “an atomization gas” to “the atomization gas obtained in step (2)”
Claim 1, line 29: amend “the acidolysis step” to “the acidolysis reaction”
Claim 1, lines 29-30: amend “98% mass percent” to “98 mass percent”
Specification, pg. 3, line 8: “Kg/m3” to “kg/m3”
Specification, pg. 3, line 9: “Kg” to “kg”
Specification, pg. 3, line 10: “98% mass percent” to “98 mass percent”
Specification, pg. 4, line 11: “Kg/m3” to “kg/m3” 
Specification, pg. 4, line 12: “Kg” to “kg”
Specification, pg. 4, line 13: “98% mass percent” to “98 mass percent”
Specification, pg. 5, line 5: “Kg/m3” to “kg/m3”
Specification, pg. 5, line 6: “Kg” to “kg”
Specification, pg. 5, line 7: “98% mass percent” to “98 mass percent”
Specification, pg. 5, line 28: “Kg/m3” to “kg/m3”
Specification, pg. 5, line 29: “Kg” to “kg”
Specification, pg. 6, line 1: “98% mass percent” to “98 mass percent”
Specification, pg. 6, line 22: “Kg/m3” to “kg/m3”
Specification, pg. 6, line 23: “Kg” to “kg”
Specification, pg. 6, line 24: “98% mass percent” to “98 mass percent”
Specification, pg. 7, line 16: “Kg/m3” to “kg/m3”
Specification, pg. 7, line 17: “Kg” to “kg”
Specification, pg. 7, line 18: “98% mass percent” to “98 mass percent”
Specification, pg. 8, line 10: “Kg/m3” to “kg/m3”
Specification, pg. 8, line 11: “Kg” to “kg”
Specification, pg. 8, line 12: “98% mass percent” to “98 mass percent”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Zhong et al. (CN 1172167A) (hereinafter “Zhong”).
The Examiner has provided a machine translation of CN 1172167A. The citation of the prior art in this rejection refers to the machine translation.

Zhong teaches a method for treating ocean polymetallic nodules and obtaining multiple metals (Zhong, [0008]). First, Zhong teaches a reduction­smelting of manganese nodules step where in a reduction stage, manganese nodules are dried to a water content of less than 10%, and 3-10% of coke powder (i.e., carbon powder) and 0-5% of silica powder are added for mixing and briquetting the manganese nodules, the pellets are subjected to reduction roasting at a temperature of 800-1,000°C, the roasting time being generally 0.5-3.0 hours (Zhong, [0011]). Zhong also teaches the equipment used for smelting is a crucible furnace, and the melting temperature of a material is l300-1500°C in order to obtain a molten alloy containing nickel, copper, cobalt, iron and a small amount of manganese and manganese-rich slag (Zhong, [0011]). 
Next, Zhong teaches a preparation of alloy powder step, where the molten alloy is conveyed to an atomization device for crushing to obtain powder. The molten alloy is subjected to primary crushing by compressed air having a pressure of 0.4-2.0MPa, and then subjected to "secondary crushing" on a high-speed rotating metal turntable cooled by water (Zhong, [0012]). 
Then Zhong teaches an alloy leaching step, where the alloy powder is put in a hydrochloric acid or sulfuric acid solution, air or oxygen-enriched air is blown for rust leaching to completely convert the iron in the alloy into iron oxide precipitation, obtaining a solution with a trace amount of iron, while nickel, copper, cobalt, and manganese all enter the solution (Zhong, [0013]). Zhong also teaches that the pH is controlled in a range of 2-4, the system medium is 0.1-3 mol/L of hydrochloric acid or sulfuric acid, and the liquid-solid ratio during leaching is 2:1 to 20:1 (Zhong, [0013-0014]). 
Finally Zhong teaches an extraction and separation step, where copper is extracted by using a kerosene solution of hydroxyoxime extractant Lix64N or N-510 and Lix984, and reverse extraction is performed by using a waste copper electrolyte to obtain a copper sulfate solution, manganese is extracted from a copper extraction raffinate by using a relevant extractant, and reverse extraction is performed to obtain a pure manganese solution, cobalt is then extracted from a manganese extraction raffinate by using a kerosene solution such as N235, and reverse extraction is performed by using dilute hydrochloric acid to obtain a pure cobalt solution, and nickel is extracted from a cobalt extraction raffinate by using a kerosene solution containing a phosphorus-containing cation exchange extractant, and nickel is subjected to reverse extraction by using a waste nickel electrolyte to obtain a pure nickel sulfate solution (Zhong, [0015-0019]). 

However, Zhong does not disclose or suggest that multi-metals are obtained by pyrolysis of waste integrated circuit board, rather than the oceanic polymetallic nodules, that the alloy leaching step also produces a slag in which rare and precious metals can be obtained, that the copper raffinate goes directly to the nickel extraction process, that the nickel raffinate returns to the acidolysis and filtration step as a supplementary solution of the acidolysis solution, that the atomization water pressure is 10-15MPa and the nozzle aperture is 2~3mm, that during the acidolysis and filtration step, 150-200kg/m3 sulfuric acid is used as the acidolysis solution, the atomized gas obtained in step (2) is stirred with a flow rate of 1-300L/min per liter of the acidolysis solution, the acidolysis reaction uses 98 mass percent industrial concentrated sulfuric acid for acidity adjustment, and a time of the acidolysis is 1-3 hours, as presently claimed.

Therefore, it is clear that Zhong does not disclose or suggest the present invention.
	
	In light of the above, claim 1 is passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738